Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10604673 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims also discloses a polyisocyanate blocked with a malonic acid diester compound (instantly claimed formula (I)) with the same proportion of 0.5 to 10 mol% of methanetetracarbonyl groups (instantly claimed formula (II)) [claim 3 formula (VII) and claim 1 formula (I)] wherein the ester groups on the malonic ester groups (instantly claimed groups R11-R14 and R21-R24) include an alkyl group having 1 to 8 carbon atoms, a cycloalkyl group, a phenyl group, or a benzyl group [end of claim 3] which reads on when R11 and R21 are alkoxy groups in the instant claims. 
While the limitations of some of the other instant claims may be included in some of the other patent claims, none of the patent claims depend from patent claim 3, and so do not include the structures of instant claim 1. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 and 29-32  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katamura et al (US 20060276611 A1). 
Katamura discloses a polyisocyanate blocked with malonic acid diester and 90 equivalent% or more of the malonic acid diester is diisopropyl malonate [abstract, 0011]. The block polyisocyanate composition comprises a monofunctional active hydrogen containing compound such as isobutanol [0012]. The polyisocyanate may include isocyanurate [0022] or allophanate groups [0009]. The isocyanate may include ethanol [0012] a hydrophilic compound containing an active hydrogen, or preferably an isobutanol [0012]. In Example 2, there are 81 pbw of isobutanol [0025] per 100 pbw of polyisocyanate with 21.8wt% of NCO [0022] which is 1.09 mol of isobutanol to 0.52 mol blocked NCO groups which equals 210mol% of isobutanol based on blocked NCO groups. 
Example 1 discloses 100 parts by weight of polyisocyanurate-type polyisocyanate I (Sumidur N3300, NCO group content: 21.8%, and average functional group number = 3.5), 98 parts by weight of diisopropyl malonate (100 equivalent% with respect to an isocyanate (NCO) group), 50 parts by weight of n-butyl acetate, and 0.7 parts of 28% sodium methylate solution (0.196 parts of sodium methylate) that are added at room temperature, and reacted together at 70°C for 8 hours, and thereafter, 82 parts of isobutanol were added, and a reaction was continued at 50°C for 2 hours, to obtain a block polyisocyanate composition having a blocked NCO group content of 6.6% [0022]. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. As discussed above, Katamura discloses the reaction of polyisocyanate with diisopropyl malonate in a solvent with a28% solution of sodium methylate. Meanwhile, Applicant’s Specification combines a polyisocyanate prepolymer with a diisopropyl malonate in a diether solvents with a 28% solution of sodium methylate at 40°C for 4 hours and achieved a 3.1 mol% of methane tetracarbonyl [0963 of US 20200308338 A1]. The blocking reaction may also be performed at 80°C [0694] and the general range of blocking reaction temperature is -20 to 150°C, above which side reaction may occur (i.e. as opposed to the reactions including the methane tetracarbonyl content) [0360]. Therefore, the claimed effects and physical properties, i.e. content of methane tetracarbonyl would inherently be achieved by or expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766